Judgment unanimously reversed, on the law, and petition dismissed. Memorandum: In this disciplinary proceeding, the hearing officer relied solely upon a written misbehavior report prepared by a correction officer who witnessed the incident, supported by a taped interview with that officer. We agree that the misbehavior report constitutes substantial evidence (see, CPLR 7803 [4]; People ex rel. Corcoran v Smith, 66 NY2d 130; Matter of Eagle v Paterson, 57 NY2d 831, 833). Furthermore, the Federal constitutional requirements were not violated, since "[tjhere is no right of confrontation or cross-examination, and consequently no requirement that the disciplinary authority call any adverse witnesses, including the charging party, to testify at the hearing” (People ex rel. Corcoran v Smith, supra, p 141; see also, Baxter v Palmigiano, 425 US 303, 308). (Appeal from judgment of Supreme Court, Wyoming County, Dadd, J.—art 78.) Present—Hancock, Jr., J. P., Doerr, Denman, O’Donnell and Pine, JJ.